Citation Nr: 1623140	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  11-10 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increase in a 20 percent rating for a right ankle disability.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran served on verified active duty in the Army from November 1974 to May 1975.  She also had additional service in the Louisiana Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied an increase in a 20 percent rating for a right ankle disability (synovitis of the right ankle).  

In June 2014, the Board determined that the issue of entitlement to a TDIU was raised during the Veteran's previously appealed increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issue of entitlement to an increase in a 20 percent rating for a right ankle disability, as well as the issue of entitlement to a TDIU, for further development.  

The issues have been recharacterized to comport with the evidence of record.  


FINDINGS OF FACT

1.  The Veteran's right ankle disability is manifested by no more than marked limitation of motion, without ankylosis and without malunion of the tibia and fibula.  

2.  The Veteran's current service-connected disabilities are a right ankle disability (synovitis of the right ankle) (rated 20 percent); a left ankle disability (left ankle sprain) (rated 10 percent); a right knee disability (right knee osteoarthritis) (rated 20 percent); a left knee disability (left knee sprain) (rated 10 percent); a low back disability (lumbosacral strain) (rated 10 percent); and a right hip disability (right great trochanteric bursitis) (rated 10 percent).  The current combined disability rating is 60 percent.  

3.  The Veteran's service-connected disabilities are of such severity so as to preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an increase in a 20 percent rating for a right ankle disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5020, 5262, 5270, 5271, 5284 (2015).  

2.  The criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Right Ankle Disability

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).  

Malunion of the tibia and fibula of a leg warrants a 10 percent rating when it results in slight knee or ankle disability.  A 20 percent rating requires that malunion results in moderate knee or ankle disability.  A 30 percent rating requires that malunion results in marked knee or ankle disability.  Nonunion of the tibia and fibula warrants a 40 percent rating if there is loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Diagnostic Code 5020 provides that synovitis shall be rated based upon limitation of motion of the affected parts, or as arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5020.

Moderate limitation of motion of an ankle warrants a 10 percent evaluation.  A 20 percent evaluation requires marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The average normal range of motion of the ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  

As to ankylosis of the ankle, a 20 percent rating is warranted when the joint is ankylosed in plantar flexion less than 30 degrees.  A 30 percent rating requires ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating requires ankylosis of the ankle in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Other foot injuries are rated 10 percent when moderate, 20 percent when moderately severe, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Veteran contends that she is entitled to an increased rating for her service-connected right ankle disability.  She specifically maintains that she has pain and swelling in the right ankle, and that walking would cause flare-ups.  She also reports that she can only walk short distances and that she requires the constant use of a brace and/or cane for ambulation.  The Veteran further indicates that she uses a scooter for ambulation for long distances.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The medical evidence does not show that the Veteran has been diagnosed with arthritis of the right ankle.  Therefore, the criteria of Diagnostic Codes 5003 and 5010 are not specifically applicable in this case.  Additionally, the Board notes that Diagnostic Code 5020 is rated analogously to degenerative arthritis.  38 C.F.R. §§ 4.24, 4.71a, Diagnostic Code 5020.  The Board observes that medical evidence clearly indicates that there is limitation of right ankle motion which may be categorized as no more than marked in degree (i.e., 20 percent disabling under Diagnostic Code 5271).  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (effects of pain on motion to be considered).  The rating of 20 percent is the maximum rating for limitation of ankle motion, and thus the effects of pain do not warrant an even higher rating in this case.  Spencer v. West, 13 Vet. App. 376 (2000).  

For a rating in excess of 20 percent under Diagnostic Code 5270, the Veteran's right ankle would have to be ankylosed (i.e. fixed in one position) in a position described in that diagnostic code.  However, the Veteran retains some right ankle motion, and the ankle is not ankylosed.  Therefore, an increased rating under such diagnostic code is not warranted.  A November 2007 VA orthopedic examination report notes, as to active and passive range of motion of the Veteran's right ankle, that dorsiflexion was from 0 to 17 degrees, with pain beginning at 10 degrees and ending at 17 degrees.  There was no additional limitation of motion on repetitive-use testing.  The examiner indicated that plantar flexion was from 0 to 40 degrees, with pain beginning at 10 degrees and ending at 40 degrees, and with no additional limitation of motion.  The examiner reported that was no joint ankylosis.  A November 2010 VA orthopedic examination report indicates, as to range of motion of the right ankle, that dorsiflexion was from 0 to 30 degrees, and that plantar flexion was from 0 to 30 degrees.  The examiner reported that repetitive motion showed some mild increased pain, but no weakness, fatigability, and no additional limitation of function.  

An August 2014 VA ankle conditions examination report notes, as to range of motion of the Veteran's right ankle, that dorsiflexion was 10 degrees and that painful motion began at 0 degrees.  The examiner indicated that plantar flexion of the right ankle was 35 degrees and that painful motion began at 30 degrees.  The examiner stated that the Veteran was able to perform repetitive-use testing with three repetitions, and that post-test dorsiflexion of the right ankle was 10 degrees and plantar flexion was 30 degrees.  It was noted that the Veteran did not have additional limitation in range of motion of the right ankle following repetitive-use testing.  The examiner indicated that the Veteran did have functional loss and/or functional impairment of the right ankle in that she had pain on movement and less movement than usual.  The examiner reported that the Veteran had localized tenderness or pain on palpation of the joints and soft tissues of the right ankle.  The examiner maintained that the Veteran did not have ankylosis of the right ankle.  The examiner also indicated that there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

Although, the Veteran has limitation of motion of the right ankle, she does not have right ankle ankylosis in plantar flexion between 30 degrees and 40 degrees or in dorsiflexion between 0 degrees and 10 degrees, as required for a higher 30 percent rating under Diagnostic Code 5270.  The Board observes that although the examiner, pursuant to the August 2014 VA ankle conditions examination report, indicated that pain began at 0 degrees with right ankle dorsiflexion, the examiner specifically stated that dorsiflexion was 10 degrees, both prior and subsequent to repetitive-use testing, and that the Veteran did not have ankylosis of the right ankle.  The November 2007, November 2010, and August 2014 VA examination reports, as well as the relevant private and VA treatment reports of record, simply do not show ankylosis of the right ankle.  

Additionally, the medical evidence indicates that the Veteran does not have malunion of the tibia or fibula, and thus there is no basis for an increased rating pursuant to Diagnostic Code 5262.  The Veteran also does not have os calcis or astragalus, and, in any event, a rating higher than 20 percent is not provided for pursuant to Diagnostic Code 5273.  Further, the Board finds that the evidence fails to indicate that the Veteran has severe impairment in the right foot as required for a higher 30 percent rating under Diagnostic Code 5284.  

The Board has considered all other potential applicable diagnostic codes.  No diagnostic code, however, provides bases for a higher rating.  

The preponderance of the evidence is against the claim for an increase in a 20 percent rating for a right ankle disability; there is no doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The provisions of 38 C.F.R. § 4.16(a) provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

"A claim for TDIU presupposes that the rating for the condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Pursuant to 38 C.F.R. § 3.340(a), "total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  A determination whether a person is capable of engaging in a substantially gainful occupation must consider both the person's abilities and his employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000).

The Veteran essentially contends that her service-connected disabilities prevent gainful employment, warranting a TDIU.  She reports that VA examiners have found that her service-connected disabilities impair her ability to work.  

The Veteran's current service-connected disabilities are a right ankle disability (synovitis of the right ankle) (rated 20 percent); a left ankle disability (left ankle sprain) (rated 10 percent); a right knee disability (right knee osteoarthritis) (rated 20 percent); a left knee disability (left knee sprain) (rated 10 percent); a low back disability (lumbosacral strain) (rated 10 percent); and a right hip disability (right great trochanteric bursitis) (rated 10 percent).  The current combined disability rating is 60 percent.  

The Board notes that the Veteran's service-connected right ankle, left ankle, right knee, left knee, low back, and right hip disabilities are disabilities resulting from a common etiology, and, thus, constitute one disability, rated 60 percent, within the meaning of 38 C.F.R. § 4.16(a).  Thus, the Veteran does meet the minimum schedular requirements to be considered for a TDIU.  

The remaining question is whether the Veteran is unemployable due to her service-connected disabilities alone, taking into consideration her educational and occupational background.  A review of the record reveals that the Veteran has not worked full-time since at least 2000.  She has reported that her last employer was the North Island Department of Defense and that she worked as a property disposal technician.  She indicates that she has retired and is receiving disability compensation from the Social Security Administration (SSA) due to her arthritic conditions.  

The Board observes that there are several VA examination reports that include statements and/or opinions addressing the Veteran's employability.  

For example, a November 2007 VA orthopedic examination report relates a diagnosis of mild tendinosis of the right ankle.  The examiner reported that the Veteran was not employed and that she had stated that she had not worked since 1990.  It was noted that after her period of service, the Veteran worked in a property disposal position for the government.  The examiner reported that the Veteran's right ankle disability prevented her from participating in exercise and sports, and that it had mild to moderate effects on her remaining daily activities.  

An April 2008 VA orthopedic examination report includes a notation that the Veteran's claims file was not available.  The diagnosis was right knee osteoarthrosis.  The examiner indicated that the Veteran was not employed, and that she last worked in property disposal in 1997.  The examiner reported that the Veteran's right knee disability prevented her from participating in exercise and sports, and that it had mild to moderate effects on her remaining daily activities.  

A November 2010 VA orthopedic examination report includes a notation that the Veteran's claims file was reviewed.  The examiner reported that the Veteran's last employer was the North Island Department of Defense and that she worked as a property disposal technician.  The examiner stated that the Veteran last worked in approximately 2000 and that, since that time, she had been retired on disability compensation from the SSA.  

The diagnoses were chronic right posterior tibial tendinitis associated with a normal radiographic examination of the right ankle with no acute osseous abnormality and minimal calcaneal enthesopathy; sprain of the left ankle associated with no radiographic evidence of an acute osseous abnormality and mild calcaneal enthesopathy by radiograph examination; sprain of the right knee associated with mild degenerative disease of the patellofemoral joint by radiographic examination; mild sprain of the left knee associated with a normal radiographic examination; right greater trochanteric bursitis associated with moderate degenerative changes of the right hip by radiographic examination; and lumbosacral sprain associated with multilevel degenerative changes of the lumbar spine post laminectomy in 1979-1980.  The examiner reported that the Veteran had mild to moderate functional limitations with activities of daily living, especially with prolonged standing and walking activities of more than 30 minutes.  The examiner indicated that there was no functional limitation with her occupational activities as the Veteran stopped working in 2000.  

An August 2014 VA ankle conditions examination report includes a notation that the Veteran's claims file was reviewed.  The diagnoses were bilateral posterior tibial tendonitis and bilateral peroneal ankle tendonitis.  The examiner reported that the Veteran's right and left ankle disabilities impacted her ability to work.  The examiner maintained that the Veteran had severe ankle pain which made it hard to walk.  

An August 2014 VA knee and lower leg conditions examination report also includes a notation that the Veteran's claims file was reviewed.  The diagnosis was arthritis of both knees.  The examiner indicated that the Veteran's right and left knee disabilities impacted her ability to work.  The examiner stated that the Veteran's bilateral knee pain made it hard for her to stand.  

An August 2014 VA hip and thigh conditions examination report indicates that the Veteran's claims file was reviewed.  The diagnoses were bilateral osteoarthritis of the hips and bilateral trochanteric bursitis of the hips.  The examiner reported that the Veteran's hip disabilities did not impact her ability to work.  

An August 2014 VA back conditions examination report includes a notation that the Veteran's claims file was reviewed.  The diagnosis was degenerative arthritis of the spine.  The examiner indicated that the Veteran's low back disability impacted her ability to work.  The examiner reported that the Veteran's low back pain made it hard for her to stand.  

The Board observes that the Veteran apparently last worked in 2000, or earlier.  Additionally, the Board notes that the Veteran last worked as a property disposal technician.  An August 2014 VA ankle conditions examination report notes that the Veteran's right and left ankle disabilities impact her ability to work in that she has severe ankle pain which makes it hard for her to walk.  An August 2014 VA knee and lower leg conditions examination report notes that the Veteran's right and left knee disabilities impact her ability to work because her bilateral knee pain makes it hard for her to stand.  Additionally, an August 2014 VA back conditions examination report notes that the Veteran's low back disability impacts her ability to work by making it hard for her to stand.  

Therefore, the Board observes that recent VA examination reports of record indicate that it is hard for the Veteran to walk and to stand due to her service-connected ankle, knee, and back disabilities.  The Board notes that the record contains little, if any, evidence that the Veteran has experience in employment that would qualify her for employment that is sedentary, but that does not involve standing and/or walking at any point in such employment.  Even if such employment were feasible, it is unclear whether such employment could be gainful, given the Veteran's service-connected disabilities.  

Based upon the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's service-connected disabilities in combination with each other have rendered her unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, she is entitled to a TDIU.  


ORDER

An increase in a 20 percent rating for a right ankle disability is denied.  

A TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


